AUWXTN   aa. -
 WILL    WILBON             December 5, 1962
AwroRNEYaENERAL


        Hon. Bradley C. Miles                Opinion No. ~~-1486
        County Attorney
        Taylor County Courthouse             Re:   Whether or not a County
        Abllene, Texas                             Is authorized to expend
                                                   county funds for elec-
                                                   trical power and the main-
                                                   tenance of safety lighting
                                                   fixtures erected by the
                                                   State, outside of city
                                                   limits, along a designated
        Dear Mr. Miles:                            State highway.
                  In your letter requesting an opinion of this office,
        you state the following facts:
                  1,    .The HI hway involved js Interstate 20,
             or U. S.'Hlghway fi0, which traverses Taylor County
             from West to East. According to the Interstate
             Program, bypasses around cities and towns are being
             constructed, and such a bypass has been constructed
             around Abllene, Taylor County, Texas. It Is our
             understanding that the Chamber of Commerce is desir-
             ous of obtaining Safety Lighting fixtures near en-
             trance and exit ramps along said Highway, in and
             near the City of Abilene. The State Highway Commis-
             sion has passed a Minute Order (j&5302) authorizing
             the State to Install such fixtures, but with the
             understanding that the Municipality and/or County
             will pay for the electricity and maintenawe   of said
             fixtures. It is estimated that a total of 128 light-
             ing units are to be Installed In and around Abllene,
             77 of which will be within the city limits of Abllene
             and 51 outside of the city limits."
                  Article 6673, Vernon's Civil Statutes, reads:
                 "The Commisslon is authorized to take over and
            maintain the various State Highways in Texas and
            the counties through which said highways pass-8iall
                                   expense or supervision 0
            ~~g~E;~~si"~"b~~~~~~on    shall use the automobfl?ch
            regis ration fees In the State Highway Fund for the
.   .




        Hon. Bradley C. Miles, page 2 (!d!d-lb86)


             maintenance of such highways, and shall divert the
             same to no other use unless the Commission shall
             be without sufficient funds from other sources
             to meet Federal aid to roads in Texas, and in such
             case the Commission is authorized by resolution
             to transfer a sufficient amount from such fund
             to match said Federal aid." (Emphasis added)
                  Article 6674q-4, reads in part:
                  "All further improvement of said State Highway
             System shall be made under the exclusive and direct
             control of the State Highway Department and with
             appropriations made by the Legislature out of the
             State Highway Fund. Surveys, plans and specifica-
             tions and estimates for all further construction and
             Improvement of said system shall be made, prepared
             and paid for by the State Highway Department. No
             further improvement of said system shall be madr
             with the aid of or with any moneys furnished by the
             counties except the acquisition of right-of-ways
             which may be furnished by the counties, their sub-
             divisions or defined road districts. . . .- :(Emphasis
             added)
                  In 28 Tex.Jur.2d, Section 301, p. 344-345, we find
        the following language:
                  "All counties through which state highways
             pass are free from any cost, expense, or duty of
             supervision in respect to those highways. . . ."
                 ,In Attorney General's Opinion No. 0-157'6 (1939), it was
        held that a Commissioners1 Court could not appropriate money to
        pay the light bill that would be incurred by maintaining two
        electric traffic lights at two intersections of two state hlgh-
        ways Intersecting within the county,
                  Attorney General's Opinion No. V-1115 (1950) holds:
                  "The Commissioners' Court of Travis County,
             Texas, is not authorized to issue bonds for the
             purpose of widening and improving Congress Avenue
             bridge, an integral part of the State Highway Sys-
             tem, in Austin."
Hon. Bradley C. Miles, page 3 (:1W-1486)


          It was stated in Attorney General's Opinion No. V-1514
       that the holding,,inAtto:rneyGeneral's Opinion No. V-1115
        set out above, . . .was based on the conclusions (I)
that the Congress Avenue Bridge in Austin was a part of the desig-
nated State Highway :ysten and (2) that Article 6674q-4, poslti-
vely proh-ibitsany further improvement of any part of the desig-
nated State Highway System and with the aid of or with any funds
furnished by a county,  except in the acquisition of rights-of-
way. . .
          In view of the prohibitions contained in Articles 6673
and 6674q-4, Vernon's Civil Statutes, and the holdings in Attorney
General's Opinions Nos. o-1576 and V-1115, which we now reaffirm,
we are of the opinion that your inquiry must be answered in the
negative.
          Please accept our thanks for the able brief submitted
by Henry J. Strauss of your office,

                     S IJMM   AR    Y
          A County is not authorized to expend county
     funds for electrical power and the maintenance   of
     safety lighting fixtures erected by the State,   out-
     side of city limi.ts,along a designated State high-
     way.
                                   Yours very     truly,

                                   WILL !!II,.SON
                                   P.ttorney    General    of Texas


0LB:wb:mkh
APPROVFD.
ODINION COMMITTEE
Howard !,IMay?, Chairman
Cecil Rdtsch
Jack Goodman
Dudley McCalla
REVIEdED FOR THE ATTORNEY GENERAL
BY: Leonard Fassmore